Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-15, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauck et al. (US 2007/0274353), hereinafter (“Huack”).
Re claims 1-3, 20, and 23, Huack discloses a visual impairment device (10) comprising: a power supply (11), an intense light source (12) connected to said power supply, said light source comprising two or more beams of intense light having different peak wavelengths and a wavelength bandwidth less than 50 nm (p. [0032], describing green and violet lasers having wavelength between 524 nm to 532 nm, for example), a modulator (p. 0040) for modulating the two or more beams of intense light to produce a spatial array such that at least one of the beams used to produce the spatial array has the requisite irradiance to cause visual impairment; and a control circuit (13) connected to said intense light source.
Re claim 4, (p. [0032]).
Re claim 6, (p. [0043]).
Re claims 7 and 8, (p. [0032])
	Re claims 11-15, (p. [0021] via element 29).

Claim(s) 1-4, 6-8, 10-20, 23, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 6,142,650), hereinafter (“Brown”).
Re claims 1-4, 6-8, and 10-15, Brown discloses a visual impairment device comprising: a power supply (32), an intense light source (Fig 9, 136 and 138) connected to said power supply, said light source comprising two or more beams of intense light having different peak wavelengths and a wavelength bandwidth less than 50 nm (see c. 10, l. 45+ discussing different wavelengths and bandwidth less 50 nm - red 630nm-670nm, for example), a modulator (c. 4, l. 30+) for modulating the two or more beams of intense light to produce a spatial array such that at least one of the beams used to produce the spatial array has the requisite irradiance to cause visual impairment; and a control circuit (34) connected to said intense light source.
Re claims 16-19, Brown discloses a visual impairment device comprising: a power supply (32); a laser light source (Fig 9, 136 and 138) connected to said power supply and capable of producing two or more laser beams having different peak wavelengths, wherein at least one of said laser beams has a wavelength in the visible range of 400-700 nm (c. 10, l. 45+); a modulator (c. 4, l. 30+) for spatially modulating the two or more beams of :intense light in a spatial array such that at least one of said beams in the array has the irradiance to cause visual impairment within 0.25 seconds of light exposure (c. 5, l. 55+); and a control circuit (34) connected to said laser light source.
Re claims 20, 23, and 33, Brown discloses a visual impairment device comprising: a power supply (32); a laser light source (Fig 9, 136 and 138) connected to said power supply and capable of producing two or more laser beams having different peak wavelengths, wherein at least one of said laser beams has a wavelength in the visible range of 400-700 nm (c. 10, l. 45+); a modulator (c. 4, l. 30+) for spatially modulating the two or more beams of :intense light in a spatial array such that at least one of said beams in the array has the irradiance to cause visual impairment within 0.25 (c. 5, l. 55+) seconds of light exposure; and a control circuit connected to said laser light source.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes (US 7,827,726).
Re claims 1 and 9, Stokes discloses a visual impairment device comprising: a power supply (battery), an intense light source (604, 606) connected to said power supply, said light source comprising two or more beams of intense light having different peak wavelengths and a wavelength bandwidth less than 50 nm (p. [0031]), a modulator (p. [0034]) for modulating the two or more beams of intense light to produce a spatial array such that at least one of the beams used to produce the spatial array has the requisite irradiance to cause visual impairment; and a control circuit (316) connected to said intense light source.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US 7,827,726) in view of Bloom et al. (US 5,982,553), hereinafter (“Bloom”).  Stokes discloses the claimed invention with the exception of the modulating device being either a reflective or a refractive light valve.  Bloom (c. 4, l. 35-40) teaches that reflective light valves are commonly known and used in the art for modulating light.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify/substitute the modulating system in Stokes to have a reflective light valve taught by Bloom.  The motivation (as taught by Bloom) would be to use a device that commonly known and used to modulate light.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641